Eschweiler, J.
(dissenting). The oral agreement between the parties for a loan was in August, 1917. When they met again in the following February the plaintiffs relied entirely upon their supposition that the cashier of the bank would remember what took place in August and do not at such time mention that the loan is to be $11,500 rather than the $12,500, an amount which was a subject of conversation in the preceding August. This evidently was the plaintiffs’ one transaction of such kind or magnitude. It is fáir to assume that the bank had many similar transactions with others in the interim. That there was no actual fraud perpetrated by the cashier in having the instruments drawn with the incorrect amount, is clear beyond question. That he should not have the transaction of August clearly in mind and therefore make the mistake, is quite natural and excusable. The plaintiffs, however, in a transaction which was to them unusual and of much importance, did not do that which this court has repeatedly declared it is necessary and proper that he who binds himself by his signature to a written instrument is bound to do, viz. know its contents at the time of subscribing it in the absence of improper means by the other to prevent. There were absolutely no such means used in this case. There was no inquiry by the plaintiffs as to the contents of this document and the several notes. Plaintiffs were devoting their entire day'to the transaction and had ample time and opportunity to look and read and thus have prevented what is probably a loss of $1,000.
To me it is clear that this loss-should fall upon the more careless of the two parties concerned, and there was such a plain, inexcusable want of ordinary care on the part of plaintiffs as to place the loss upon them rather than upon the bank. Dowagiac M. Co. v. Schroeder, 108 Wis. 109, 111, 84 N. W. 14; Standard M. Co. v. Slot, 121 Wis. 14, 23, 98 N. W. 923; Kruse v. Koelzer, 124 Wis. 536, 541, 102 N. W. 1072; Grant M. Co. v. Abbot, 142 Wis. 279, 290, 124 N. W. 264; Eland State Bank v. Mass. B. & I. Co. 165 Wis. 493, 498, 162 N. W. 662.